DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s submission of a response was received on 23 October 2020. Presently, claims 1-2, 4-6, 8-11, 13-15, and 17-18 are pending. Claims 3, 7, 12, and 16 have been canceled.
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.
Response to Arguments
	Applicant’s arguments with respect to 103 rejections of the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitations are interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 depends from claim 3, which is canceled, thus rendering claim 4 indefinite. For the purpose of examination, the claim has been interpreted as though it depends from claim 1.
Claim 13 depends from claim 12, which is canceled, thus rendering claim 12 indefinite. For the purpose of examination, the claim has been interpreted as though it depends from claim 10.
The remaining rejected claims are rejected for their dependence on an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 4 and 13 depend from a canceled claim, and the remaining rejected claims depend indirectly from a canceled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 2, 4-6, 8-11, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002339900) in view of Zhang (US 9,510,480) and Lucas (US 2020/0025217).

    PNG
    media_image1.png
    292
    279
    media_image1.png
    Greyscale

Regarding claims 1 and 10, Kawaguchi discloses:
An electronic device ([0019]), comprising
an oscillating fan (1, [0014]) comprising/(wherein the oscillating fan includes):
a base (case 2 at bottom portion 8a);
a plurality of heat sink fins (14, at outlet 7, [0015]) arranged at the base and forming passages (at 7) for an airflow between the plurality of heat sink fins;
a blade (4) oscillating in a direction (vertical, see Fig 1) parallel to the plurality of heat sink fins (vertical); and
a driving assembly…to drive the blade to oscillate ([0014]), such that an airflow enters from an airflow inlet at the first side of the blade distal from the plurality of heat sink fins and blows toward the plurality of heat sink fins (see Fig 5). 
Kawaguchi does not disclose:
[the] driving assembly comprising a first-type magnet disposed on a first side of the blade and a second-type magnet to be magnetically coupled with the first-type magnet, and
wherein the second-type magnet is embedded in the base.

    PNG
    media_image2.png
    193
    349
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    161
    255
    media_image3.png
    Greyscale

Zhang teaches:
an oscillating fan for an electronic apparatus, comprising a rotatable blade, rather than a flexible blade, rotatable on a pin supported at both ends by columns 121 (col 5 lines 51-60 describes support device 102 shown in Fig 2, which is the same support shown in Fig 19), and rotated by a first-type magnet (a permanent magnet, col 12 lines 17-54) disposed on the blade (rotating plate 103, see Fig 19) and a second type magnet (electromagnet 1902, col 12 lines 17-26), wherein the second-type magnet (1902) is embedded in the base (see Fig 19).
COMBINATION

In this case, Kawaguchi teaches a device that differs from the claimed device by having a piezoelectric actuator instead of an actuator comprising coupled magnets, one magnet embedded in the base. The piezoelectric actuator of Kawaguchi is known to create reciprocating motion of a flexible fan blade to cool an electronic device. The coupled magnets of Zhang are known to create reciprocating motion of a hinged rotatable fan blade to cool an electronic device. The coupled magnets and rotatable fan blade of Zhang could be substituted for the piezoelectric actuator and flexible blade of Kawaguchi to achieve predictable results because both mechanisms are used to drive an oscillating fan blade in the environment of an electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device and oscillating fan of Kawaguchi by using the coupled magnets and rotatable blade of Zhang, with one magnet embedded in the base and one magnet on the blade, to drive the blade because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.


    PNG
    media_image4.png
    734
    420
    media_image4.png
    Greyscale

Lucas teaches:
A hinged oscillating fan having driving coupled magnets (64, 74) near the hinge point of the blade (note that magnets 76A, 76B, and 78 form a magnetic spring and are not part of the driving of the blade. Zhang teaches that a spring, such as 1904 in Fig 20 is optional and not required.). Zhang’s hinged blade is a form of lever. One of ordinary skill in the art is aware that a force can be applied anywhere along the length of a lever to move the lever, though the force and distance will need to be adjusted to get the desired displacement at the free end of the lever. Lucas shows that it is known in the art of oscillating fans to provide driving magnets at various positions along the length of a hinge-supported blade, and that a U-shaped electromagnet (64, 68, [0049], electromagnet: “when 
COMBINATION
It is obvious to apply a known technique to improve a similar device to yield predictable results.  See MPEP 2143(C).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(C).
In this case, the combination of Kawaguchi and Zhang teaches a base fan with a hinge-supported blade, with the driving magnet located near the free end of the blade.  Lucas teaches a comparable fan having a U-shaped driving electromagnet located near the hinge end of the blade.  It would have been predictable to use the U-shaped electromagnet located near the hinge in the combination because both Zhang and Lucas deal with fans that function in the same manner and in the same environment. Thus, it would have been obvious to modify the electronic device and oscillating fan of Kawaguchi as modified by the magnetic drive and rotatable blade of Zhang by driving the blade with a U-shaped electromagnet near the hinge end of the blade, as taught by Lucas, because one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art 
Regarding claims 2 and 11, the electronic device and oscillating fan of Kawaguchi as modified by the coupled magnets of Zhang and the magnet position of Lucas teaches:
the plurality of heat sink fins (Kawaguchi 14, see Fig 1) are perpendicular to the base (Kawaguchi case 2, at bottom); and the blade (Kawaguchi 4) is perpendicular to the plurality of heat sink fins.
Regarding claims 4 and 13, the electronic device and oscillating fan of Kawaguchi as modified by the coupled magnets of Zhang and the magnet position of Lucas teaches:
the blade is arranged at a side of the second-type magnet distal from the base (disclosed by Kawaguchi and taught in the modification in conjunction with the magnet drive by Lucas) and extends from an end of the plurality of heat sink fins to another end of the plurality of heat sink fins (width of fan blade 4 in Kawaguchi Fig 1).
Regarding claims 5 and 14, the electronic device and oscillating fan of Kawaguchi as modified by the coupled magnets of Zhang and the magnet position of Lucas teaches:
the blade has… a rectangular shape (see Kawaguchi Figs 1 and 5)

the second-type magnet includes a U-shape magnet (as taught by Lucas Fig 19 at 64, 66, [0049], see discussion in rejection of claim 1); and 
The combination does not teach:
the first-type magnet is a first first-type magnet and the driving assembly further includes a second first-type magnet; 
the first first-type magnet and the second first-type magnet are arranged at two ends of the blade;
two ends of the U-shape magnet cooperate with the first first-type magnet and the second first-type magnet, respectively.
MODIFICATION
It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 §VI, B citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the combination as presented in the rejection of claim 1, the magnets mounted on the blade are coupled to the electromagnet mounted in the base to drive the blade. Having two permanent magnets, one at each end of the blade, does not change this function or produce unexpected results. Thus It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kawaguchi, Zhang, and Lucas by having more than one permanent magnet along the width of the blade to interact with the electromagnet. Lucas shows the permanent 
Regarding claims 8 and 17, the electronic device and oscillating fan of Kawaguchi as modified by the coupled magnets of Zhang and the magnet position of Lucas teaches:
the base includes two columns (121, see Zhang Fig 2 col 5 lines 50-60, including adjacent portions of cross-arm 122, col 5 lines 51-60);
the airflow inlet passage is formed between the two columns; and
two ends of the blade are respectively arranged at the two columns (see Zhang Fig 2).
Regarding claims 9 and 18, the electronic device and oscillating fan of Kawaguchi as modified by the coupled magnets of Zhang and the magnet position of Lucas teaches:
the oscillating fan further includes: an oscillating shaft (cylindrical rod, Zhang col 5 lines 51-60) arranged at the blade and two ends of the oscillating shaft being rotatably passed through the two columns (at the adjacent portion of the pin).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745      

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745